PNG
    media_image1.png
    340
    340
    media_image1.png
    Greyscale
[AltContent: connector]United States Patent and Trademark Office
Commissioner for Patents
United States Patent and Trademark Office
P.O. Box 1450
Alexandria, VA 22313-1450
www.uspto.gov

Cirrus Logic c/o Jackson Walker LLP
100 Congress Avenue
Suite 1100
Austin, TX 78701

In re Application of: Graeme MACKAY
Serial No.: 17119497         
Filed: December 11, 2020
Docket: 141841.01425-P3887US00
Title: RANDOMIZATION OF CURRENT IN A POWER CONVERTER
::::::


DECISION UNDER 37 C.F.R. §1.144



This is a decision regarding the petition to withdraw the restriction requirement of March 8, 2022, filed on 19 April 2022.

A review of the record indicates that the examiner entered a requirement for restriction between species A (illustrated in figures 18 and 19) and species B (illustrated in figures 20 and 21) on March 8, 2022.  On April 19, 2022, petitioner responded by electing species B with traverse and filing the instant petition to have the Director review the restriction requirement of March 8, 2022.  

37 CFR 1.144 states, in pertinent part, that “after a final requirement for restriction, the applicant… may petition the Director.”  In the instant case, the examiner has not yet responded to petitioner’s traversal nor has the examiner made the restriction requirement of March 8, 2022, final.  Therefore, a petition for review by the Director under 37 CFR 1.144 is premature.

Accordingly, the petition is DISMISSED AS PREMATURE.   

Any inquiry concerning this decision should be directed to Supervisory Patent Examiner Monica Lewis at (571) 272-1838. 


/ANDREA L WELLINGTON/Andrea Wellington, Director
Technology Center 2800

AW:ml,jw